J-S21002-21

                                   2021 PA Super 246


    LORI ANN RYAN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LOUIS FELICETTA RUIZE                      :
                                               :
                       Appellant               :   No. 46 EDA 2021

              Appeal from the Order Entered November 25, 2020
     In the Court of Common Pleas of Northampton County Civil Division at
                       No(s): No. C-48-PF-2019-00855


BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

OPINION BY BOWES, J.:                                FILED DECEMBER 14, 2021

        Louis Felicetta Ruize appeals from the November 25, 2020 protection

from abuse (“PFA”) order, prohibiting contact with Lori Ann Ryan, his former

wife, and harassment of Ryan’s two daughters,1 for three years. We affirm.

        This case arises out of two incidents surrounding the dissolution of Ruize

and Ryan’s marriage. The first incident occurred in May 2019, when Ruize

held a loaded gun to his head and threatened to shoot himself if Ryan left.

The second incident occurred in September 2019, when the couple’s therapist,

Bernadette Gaumer, called Ryan to notify her that during Ruize’s counseling

session that day, he stated several times that if he killed Ryan in their home

with a firearm, it could look like an accident. Based on that phone call, Ryan

immediately filed an emergency PFA petition, which was granted.                On
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Ruize is the father of Ryan’s younger daughter.
J-S21002-21



September 30, 2019, Ryan filed a PFA petition, and the trial court granted a

temporary PFA order. Thereafter, the trial court issued an order extending

the temporary PFA order until October 11, 2020, and continued the final PFA

hearing.

      In anticipation of the final hearing, Ryan sought permission to call

Gaumer as a witness to testify about Ruize’s statements during his therapy

session. The trial court again continued the hearing to allow Ryan and Ruize

to “file briefs regarding the propriety of expert testimony[.]” Order of Court,

10/28/20. In Ruize’s brief, he stated that he “suspected that [Gaumer] would

be used as an expert witness in the matter to put forth evidence that [Ryan]

is afraid of [Ruize] and the effect the alleged incident has had on [Ryan’s]

state of mind.” Letter Brief, 11/2/21, at 1. Ruize argued that such testimony

was not proper in a final PFA hearing. Id. at 2. In Ryan’s brief, she argued

that she intended to call Gaumer as a fact witness, not an expert witness, and

that Ruize’s statement to Gaumer during his therapy session did not qualify

as a privileged communication under 42 Pa.C.S. § 5944 because the

statement constituted a credible threat to seriously harm another. See Brief

in Support of Testimony of Bernadette Gaumer, MSCW, 11/3/20, at

unnumbered 1-5.

      The trial court, which did not receive Ruize’s brief, granted permission

for Gaumer to testify at the hearing.      During Gaumer’s testimony, Ruize

claimed privilege as to his statement to Gaumer during his counseling session

that prompted disclosure to Ryan. Since the trial court found that the privilege

                                     -2-
J-S21002-21



had already been waived because Gaumer, out of concern for Ryan’s safety,

had notified Ryan of the statement, it held that Gaumer could testify to what

she had previously relayed to Ryan.

       Gaumer testified that she is a self-employed licensed clinical social

worker2 who works through an organization called A Pathway to Healing

Counseling Services, LLC.         In 2019, she met with Ruize and Ryan, both

____________________________________________


2 A clinical social worker is defined by the American Board of Examiners in
Clinical Social Work in pertinent part as follows:

       Clinical social work is a healthcare profession based on theories
       and methods of prevention and treatment in providing mental-
       health/healthcare services, with special focus on behavioral and
       bio-psychosocial problems and disorders. Clinical social work’s
       unique attributes include use of the person-in-environment
       perspective, respect for the primacy of client rights, and strong
       therapeutic alliance between client and practitioner. With 250,000
       practitioners serving millions of client consumers, clinical social
       workers constitute the largest group of mental-health/healthcare
       providers in the nation.

       The knowledge base of clinical social work includes theories of
       biological, psychological, and social development; diversity and
       cultural competency; interpersonal relationships; family and
       group dynamics; mental disorders; addictions; impacts of illness,
       trauma, or injury; and the effects of the physical, social, and
       cultural environment. This knowledge is inculcated in social work
       graduate school and is fused with direct-practice skills that are
       developed by the practitioner during a period of at least two years
       of post-graduate experience under clinical supervision. This
       period should suffice to prepare the clinical social worker for
       autonomous practice and state-licensure as a clinical social work
       professional. In the years that follow, clinical social workers may
       pursue an advanced-generalist practice or may decide to
       specialize in one or more areas.

https://abecsw.org/clinical-social-work/clinical-social-work-described/

                                           -3-
J-S21002-21



separately and together, for marriage and divorce counseling. On September

27, 2019, she had a private therapy session with Ruize. During that session,

he stated several times that he could kill Ryan in their home and it would not

be a problem for him because there was a variety of reasons as to why it

would look like an accident. These statements concerned Gaumer, and based

on her duty to warn, she called Ryan to advise her of the statements.

     Specifically, on direct examination, Gaumer testified as follows:

     A.     I told Ms. Ryan that her husband cited several ways that he
            could accidentally kill her in their home by firearm.

     Q.     Anything else?

     A.     That was the synopsis of it. He had noted several different
            ways that if he were to shoot her in his home, then it would
            be really a non-issue because he could have done it
            accidentally, or he could have thought that she was a robber
            or he could think he was under attack. So those things
            concerned me and I thought I needed to disclose that.

     Q.     Were you aware of whether Mr. Ruize owned any guns that
            he had in the residence?

     A.     I know that Mr. Ruize had a gun in the residence, and I
            believe that -- I thought there was still a weapon in the
            home.

     Q.     Did you indicate anything to Ms. Ryan about how you
            evaluated those statements?

     A.     Well, I did not, no. I did not go into that. The reason for
            my heightened alarm was because it had been noted at least
            three different times of how he could accidentally shoot her
            in their home. That was during the course of our session.

     Q.     Did you say anything further to Ms. Ryan about Mr. Ruize’s
            statements?


                                    -4-
J-S21002-21



      A.    No.

N.T., 11/10/20, at 10-11.

      Ryan testified that in May 2019, while she and Ruize were living

together, the two got into an argument and she asked him to leave. Instead

of leaving, Ruize went into their bedroom and closed the door. When he did

not reemerge, Ryan entered the bedroom to find him pressing a loaded gun

to his head and threatening to kill himself if she left. Ryan further testified

that after Gaumer relayed what Ruize had said during his therapy session, she

immediately called 911 and began pursuing a PFA order. Ryan testified that

she was afraid of Ruize when she initially sought the PFA order and remained

afraid of him at the time of the hearing.

      Ruize testified that he did not point a firearm at his head in May 2019.

As to the statements he made to Gaumer during his therapy session, he

testified that they were largely taken out of context. He maintained that he

never made a statement that a shooting could look like an accident. Rather,

he claimed that he responded to Gaumer’s repeated hypothetical questions of

what he would do if Ryan broke into their home, by stating that if she broke

in, he would call 911, but if she attacked him, he would use deadly force,

which he believed he was authorized to do.

      The trial court accepted the testimony of Gaumer as credible and

granted a final PFA order that would remain in effect until November 10, 2023.

Ruize filed a motion for reconsideration, asking the trial court to (1) find

Gaumer incompetent to testify; (2) modify the final PFA order’s duration to

                                     -5-
J-S21002-21



two years; (3) strike the parties’ child as a protected party; and (4) strike the

provision excluding Ruize from his residence in Mount Bethel, Pennsylvania.

A hearing was held on November 25, 2020, at the conclusion of which the trial

court granted Ruize’s request to strike the provision excluding him from his

residence and otherwise denying the motion.3 This timely appeal followed.

Both Ruize and the trial court complied with the mandates of Pa.R.A.P. 1925.

       Ruize raises the following issue for our review: “Whether the Trial Court

erred when it permitted [Ruize’s] ‘licensed clinical social worker’ to testify over

Counsel’s objection?” Ruize’s brief at 2.

       “Our standard of review for PFA orders is well settled. In the context of

a PFA order, we review the trial court’s legal conclusions for an error of law or

abuse of discretion.” E.K. v. J.R.A., 237 A.3d 509, 519 (Pa.Super. 2020)

(citations and quotation marks omitted).           Our review focuses on the

psychiatrist-patient privilege, which “is codified [at 42 Pa.C.S. § 5944]; the

interpretation of a statute is a question of law, resulting in a standard of review

that is de novo and a scope of review that is plenary.” Farrell v. Regola,

150 A.3d 87, 96 (Pa.Super. 2016) (citation omitted).

       The § 5944 privilege provides as follows:

       No psychiatrist or person who has been licensed under the act of
       March 23, 1972 (P.L. 136, No. 52), to practice psychology shall
____________________________________________


3 The trial court did not strike Ruize’s daughter as a protected party because
she was not listed as such in the PFA order. Rather, the prohibition relating
to her only involved harassment, not contact. Since the PFA order explicitly
kept the existing Northampton County custody order in place, we note that it
did not alter any child custody arrangements.

                                           -6-
J-S21002-21


       be, without the written consent of his client, examined in any civil
       or criminal matter as to any information acquired in the course of
       his professional services in behalf of such client. The confidential
       relations and communications between a psychologist or
       psychiatrist and his client shall be on the same basis as those
       provided or prescribed by law between an attorney and client.

42 Pa.C.S. § 5944 (footnote omitted). “This privilege ‘is designed to protect

confidential communications made and information given by the client to the

psychotherapist in the course of treatment,’ but does not ‘protect the

psychotherapist’s      own    opinion,    observations,   diagnosis,   or   treatment

alternatives[.]’”     Farrell, supra at 97–98 (quoting Commonwealth v.

Simmons, 719 A.2d 336, 341 (Pa.Super. 1998).

       Here, Gaumer’s testimony was limited to statements made by Ruize

during his therapy session that prompted disclosure to Ryan under Gaumer’s

duty to warn. Such statements fall squarely within the parameters of this

privilege so long as the privilege applies to Gaumer.           In its Rule 1925(a)

opinion, the trial court found the privilege did not apply because Gaumer is a

licensed clinical social worker, not a psychiatrist or licensed psychologist. Trial

Court Opinion, 2/16/21, at 7.          As such, the trial court concluded that the

privilege applicable to her was found at 42 Pa.C.S. § 5948, titled “Confidential

communications to qualified professionals,” which provides as follows:

       Communications of a confidential character made by a spouse to
       a qualified professional as defined in 23 Pa.C.S. § 3103 (relating
       to definitions)[4] shall be privileged and inadmissible in evidence
____________________________________________


4 Section 3103 defines “qualified professionals” as “[i]nclud[ing] marriage
counselors, psychologists, psychiatrists, social workers, ministers, priests,
(Footnote Continued Next Page)


                                           -7-
J-S21002-21


       in any matter under 23 Pa.C.S. Pt. IV (relating to divorce) or VI
       (relating to children and minors) unless the party concerned
       waives this privilege.

42 Pa.C.S. § 5948. Since Gaumer testified at a PFA hearing, which falls under

Part VII of the statute, not Parts IV or VI, the trial court found that this

privilege, while applicable to Gaumer as a licensed clinical social worker, did

not prevent her from being able to testify to Ruize’s statements. Trial Court

Opinion, 2/16/21, at 8.

       Ruize disagrees, insisting that pursuant to Farrell, supra, § 5944

applies to Gaumer because “it is reasonable to infer from [Gaumer’s

testimony] that [she] is part of [a] treatment team at a Pathway to Healing

Counseling Services, LLC.” Ruize’s brief at 9. As to the trial court’s application

of § 5948, Ruize argues that the privilege listed in § 5948 is limited to

proceedings under Parts IV and VI, and that otherwise § 5944 applies.

According to Ruize, because § 5948 includes psychologists and psychiatrists

within the definition of qualified professionals, the trial court’s interpretation

causes conflict between § 5944 and § 5948.          Id. at 10-11.    While Ruize

acknowledges that Gaumer “was free to break privilege to warn of what she

deemed a credible threat to a specific individual, . . . the plain language of

42 Pa.C.S.A. § 5944 rendered her an incompetent witness and no precedent

exists to contravene against the plain language of the statute.” Id. at 15.




____________________________________________


rabbis or other persons who, by virtue of their training and experience, are
able to provide counseling.” 23 Pa.C.S. § 3103.

                                           -8-
J-S21002-21



      Ruize relies on this Court’s decision in Farrell, supra, where we applied

the § 5944 privilege to a licensed clinical social worker in the limited

circumstance where the social worker provided care as part of a mental health

care team that included a licensed psychologist. In that case, the Regolas

appealed a discovery order that compelled in camera review of, inter alia,

counseling records, which they contended were protected by the § 5944

privilege. Of particular import was whether the parameters of § 5944 applied

to counseling sessions Mrs. Regola had with a licensed clinical social worker

who provided a portion of her mental health care. Farrell, supra at 99. This

Court found that the records were privileged, despite her counselor’s title,

because he worked as a member of a treatment team, which included a

licensed psychologist, and because the counseling that the licensed clinical

social worker provided was performed in the capacity as a member of that

team. Id. at 101.

      In so concluding, this Court relied on Simmons, supra, wherein this

Court analogized § 5944 to the attorney-client privilege, finding that the

counselor’s title was not dispositive of whether the communication was

privileged.

      As set out supra, the § 5944 privilege sets forth that “The
      confidential relations and communications between a psychologist
      and his client shall be on the same basis as those provided or
      prescribed by law between an attorney and a client.”              In
      determining whether a communication by a client to someone
      other than his attorney is covered by the attorney-client privilege,
      courts have held that as long as the recipient of the information is
      an agent of the attorney and the statement is made in confidence


                                     -9-
J-S21002-21


      for the purpose of facilitating legal advice, it is privileged. In the
      attorney-client context, the job description of the recipient of a
      confidential communication or their lack of legal training is
      irrelevant so long as the recipient is an agent of an attorney and
      the statement is made in confidence for the purpose of obtaining
      or facilitating legal advice. We find that this reasoning should
      apply with equal force to members of the Mentor treatment team
      in conversations with T.W. in the course of facilitating the
      treatment plan.

Id. at 343 (citations omitted).     Therefore, this Court held that “any oral

communication made by T.W.[, the patient,] in private to any member of the

treatment team[, including social workers,] and used by the team for the

purpose of psychotherapeutic evaluation is privileged” under Section 5944.

Id. (emphasis in original).

      Instantly, Gaumer never testified that she provided care to Ruize as part

of a treatment team that included a psychiatrist or licensed psychologist.

Rather, she testified that she was self-employed and that she provided divorce

and marriage counseling with Ruize and Ryan together, and also saw them

separately for other issues. While she testified that she works through an

organization called A Pathway to Healing Counseling Services, LLC, the

certified record does not indicate whether that organization is a fair analogue

to the “treatment team” discussed in Farrell or is merely a shared office

space. More importantly, assuming that the organization can operate as a

team, there is no record testimony that it actually utilized such an approach

for Ruize. In light of the certified record, we simply cannot follow Ruize’s leap

that, because Gaumer, a self-employed licensed clinical social worker,

belonged to a counseling organization, her services to Ruize must have been


                                     - 10 -
J-S21002-21



part of a treatment team that included a psychiatrist or licensed psychologist.

As such, Farrell and Simmons do not provide support for finding that Gaumer

is subject to the § 5944 privilege.

      We also note that this Court has not yet extended the § 5944 privilege

to a licensed clinical social worker working independently, and we decline to

do so now based upon the record before us.

      It is well established that, as a general rule, Pennsylvania law does
      not favor evidentiary privileges. As a result, courts should accept
      testimonial privileges only to the very limited extent that
      permitting a refusal to testify or excluding relevant evidence has
      a public good transcending the normally predominant principle of
      utilizing all rational means for ascertaining the truth.

In re L.F., 995 A.2d 356, 360 (Pa.Super. 2010) (citations and quotation

marks omitted). In In re L.F., this Court raised but did not reach the question

of whether the § 5944 privilege applies to a licensed clinical social worker

operating alone because it found that the social worker did not reveal any

confidential communications. Nonetheless, we noted that in Simmons,

      [t]his Court held that the psychotherapist/patient privilege applied
      to social workers in the limited situation where the social worker
      works as an agent under the direct supervision of a licensed
      psychiatrist/psychologist who approves the patient’s individual
      treatment plan and had close contact with the social worker to
      discuss the patient’s progress and goals. In the case sub
      judice, there is no indication from the record that Ms. Schroeder’s
      treatment of Mother was supervised by a psychiatrist or
      psychologist or that Schroeder was a part of mental health care
      team.

Id at 360 n.7 (citation omitted).




                                      - 11 -
J-S21002-21


      As in Simmons, there is no indication from the certified record

that Gaumer’s treatment was supervised by a psychiatrist or licensed

psychologist, or that she was part of a mental health care team that

included a psychiatrist or licensed psychologist.      By its plain terms,

§ 5944 simply does not apply to Gaumer as she is neither a psychiatrist

or licensed psychologist.

      We are likewise unconvinced by Ruize’s argument that conflict

exists between § 5944 and § 5948. Section 5944 “‘is designed to protect

confidential communications made and information given by the client

to the psychotherapist in the course of treatment[.]’” Farrell, supra at

97-98 (quoting Simmons, supra at 341). Section 5948, on the other

hand, is designed to protect confidential communications given by a

spouse to qualified professionals, which includes, inter alia, psychiatrists

and licensed psychologists, in the context of proceedings related to

divorce or children and minors.      Ruize is correct that both sections

protect confidential communications made to psychiatrists and licensed

psychologists. However, § 5944 creates a general privilege that applies

to confidential client communications made to psychiatrists and licensed

psychologists in civil and criminal matters, while § 5948 applies to

confidential client communications made by a spouse to a broader

category of qualified professionals in specific divorce and child custody

matters. As such, we discern no conflict between the two sections.


                                      - 12 -
J-S21002-21


      Finally, we agree with the trial court that although § 5948 protects

confidential communications made by Ruize to Gaumer, it does not do

so in PFA proceedings. Since the § 5944 privilege does not apply to

Gaumer, the trial court did not err when it permitted Gaumer to testify

to   Ruize’s   statements   that   prompted   her   disclosure   to   Ryan.

Accordingly, we affirm the final PFA order.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2021




                                     - 13 -